Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
 Response to Amendment
Applicant's arguments have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-130493.
The translation for this reference teaches a ferrite magnetic material comprising a primary hexaferrite phase of the formula Ca1-x-wAxRwFezMmO19, where R is preferably La, M is preferably Co, A is preferably Sr, preferably z is 8.7-9.5, w is preferably 0.3-0.53, 1-w-x is preferably 0.26-0.59, w/m is preferably 1.2 to less than 2.0 and m/z is preferably 0.023-0.036. The amounts of w and 1-w-x overlaps the y and 1-x-y ranges of claim 1. The calculated amount of m is about 0.2-0.34, which overlaps the m range of claim 1. The taught z range corresponds with the claimed “2n-m” value. Adding the taught amounts m and z, the resulting value is about 8.9-9.84, which overlaps the 2n range of claim 1. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference does not teach the maximum energy product range, the saturation magnetization range and the anisotropic magnetic field range of the taught ferrite magnetic materials. Since the taught steps for producing the ferrite are the same as those disclosed by applicants for producing the claimed magnetic material and the conditions of taught method for producing overlap those disclosed by applicants for producing the claimed magnetic material and the taught ferrite formula and composition overlap claimed; one of ordinary skill in the art would expect that the suggested ferrite magnetic material to have a maximum energy product range, a saturation magnetization range and an anisotropic magnetic field range that overlap the claimed ranges, absent any showing to the contrary. The reference suggests the material of claim 1.
Response to Arguments
Applicants’ arguments have been considered but are not convincing. The arguments with respect to the sample 90 of the reference are not convincing since a reference is not limited to its examples. A reference is good for all that it teaches. The fact that the reference does not teach the maximum energy product range, the saturation magnetization range and/or the anisotropic magnetic field range of the taught ferrite magnetic materials does not mean that the taught sintered ferrite does not have a maximum energy product range, a saturation magnetization range and an anisotropic magnetic field range of the taught ferrite magnetic materials, especially since the taught processing condition are the essentially same as that disclosed by applicants. Applicants have not presented any evidence showing that the taught sintered ferrite does not have a maximum energy product range, a saturation magnetization range and an anisotropic magnetic field range of the taught ferrite magnetic materials. Applicants have only presented arguments with respect to the differences between applicants disclosed process and the process of Sample 90. 
The fact that the amounts of La and Ca in Samples 90 are outside the claimed ranges does not overcome the rejection since the reference teaches amounts of La, Sr, Fe, Co and Ca which overlaps the claimed amounts. 
With respect to the difference in the lanthanum source, lines 1-3 on page 6 of the translation states that the raw material compounds for the ferrite can be oxides, carbonates, hydroxides, nitrates, etc. This teaching shows that that the reference suggests the lanthanum source can be lanthanum oxide. Applicants have not presented any evidence that the source of the lanthanum affects the values of the claimed properties of maximum energy product, a saturation magnetization and an anisotropic magnetic field. Therefore the argued difference does not overcome the rejection. Applicants argues that the use of lanthanum oxide is essential, or critical, to the production of the ferrites having the claimed property value ranges, but applicants have not presented any evidence to support this assertion. Applicants statement of “and the like” in paragraph [0037] indicates that functionally equivalent raw materials, besides those expressly disclosed, could be used in the disclosed process. Thus suggests that the use of lanthanum oxide as a raw material is not critical. 
The arguments with respect to boric acid are not convincing since pargraph [0038] of applicants’ specification indicates that it is optional by using the phrase “may be further mixed”, the claimed do not require the presence of boron in the sintered ferrite and there is no showing that the addition of boric acid in the raw materials in the disclosed process affects the values of the claimed properties of maximum energy product, a saturation magnetization and an anisotropic magnetic field. Therefore the argued difference does not overcome the rejection.
The argument with respect to the presence of calcium gluconate during the taught fine pulverization process is not convincing since the last two lines on page 6 of the translation teaches that dispersants and known polyhydric alcohols can be present during the taught pulverizing steps and pargraph [0047] of applicants’ specification teaches dispersants such as  known polyhydric alcohols which includes calcium gluconate, can be present during the taught pulverizing steps. Thus the reference suggests the presence of polyhydric alcohol dispersants during the taught fine pulverizing step. Applicants have not shown that the use of the argued calcium gluconate as a dispersant affects the values of the claimed properties of maximum energy product, a saturation magnetization and an anisotropic magnetic field. Therefore the argued difference does not overcome the rejection. It is noted that the taught particle size range that results from the taught fine pulverization step encompasses the argued size range. Applicants have not shown that the argued size range affects the values of the claimed properties of maximum energy product, a saturation magnetization and an anisotropic magnetic field or gives unexpected results. Therefore the argued differences do not overcome the rejection.
While the reference does not teach the heating and cooling rates during the taught sintering step, applicants have not presented any evidence that the argued rates are critical and affect the values of the claimed properties of maximum energy product, a saturation magnetization and an anisotropic magnetic field. Applicants’ specification, pargraph [0054] states that the green body may be sintered at the argued heating and cooling rates. It does state that it must be sintered using the argued rates. Thus the teachings in applicants’ specification does not show that the argued heating and cooling rates are necessary to produced a ferrite having property values within the claimed ranges. Therefore the argued differences do not overcome the rejection.
The arguments with respect to the showing of EP 0758786 are not convincing since page 6, lines 5-6 of the reference teaches that either oxides or compounds capable of being converted into oxides, such as hydroxide, can be used to produce alkaline earth lanthanum cobalt hexaferrites, such as those claimed. Thus this EOP reference does not show that the use of La(OH)3 instead of La2O3 as a raw material affects the orientation and density of the final ferrite as argued. The arguments with respect to the presence of boron are not convening since as stated above, applicants teaches the boron is an optional component. The rejection is maintained.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/2/22